SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of: April 2013 Commission File Number: 000-31815 HYDROGENICS CORPORATION - CORPORATION HYDROGENIQUE (Exact name of registrant as specified in its charter) 220 Admiral Boulevard, Mississauga, Ontario, L5T 2N6 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form20-F or Form40-F. Form20-FxForm40-Fo Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by Regulation S-T Rule101(b)(1): o Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by Regulation S-T Rule101(b)(7): o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): . Exhibit 99.1 of this Form 6-K is incorporated by reference as an additional exhibit to the registrant's registration statement on Form F-3 (File No. 333-182974). EXHIBIT LIST Exhibit Description Underwriting Agreement, dated April 30, 2013, between Hydrogenics Corporation and Roth Capital Partners, LLC. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: April 30, 2013 HYDROGENICS CORPORATION By: /s/ Robert Motz Name: Robert Motz Title: Chief Financial Officer
